DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 16 June 2021.
Claims 43-62 have been added.
Claims 1-42 have been canceled.
Claims 43-62 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 61 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  The claim recites the compute readable medium which includes any types (not limiting) of medium capable of being accessed by a computer. The office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary means of computer readable media, particularly when the specification includes any types (not limiting) of medium. See MPEP 2111.01. A claim directed to signal is non-statutory. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
The Office suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiment maybe amended to narrow the claim to cover only statutory embodiment to avoid a rejection under 35 USC §101 by adding the limitation “non-transitory” to the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 43-51 and 53-61 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20190222456 to Zeng et al. in further view of U.S. PGPub. No. 20080117872 to Kim et al.
As to Claims 43, 59, and 61, Zeng discloses an apparatus comprising a processor and a memory containing instructions executable by the processor, computer readable medium, and method for preparing a symbol for transmission, comprising (Fig. 4, Fig. 5, Fig. 9, paragraph [0009, 0163], where the windowing function is applied to the FDMA symbol in symbol sequence for transmission which can be implemented with software with the processor and the memory):
apply a window function to a symbol to generate a modified symbol (Fig. 4, Fig. 5, paragraph [0009, 0013], where the windowing function is applied to the FDMA symbol in symbol sequence for transmission for modified symbol);
causing the modified symbols to be transmitted over the transmission channel (Fig. 4, Fig. 5, paragraph [0009, 0013, 0014], where the windowing function applied FDMA symbol in symbol sequence is transmitted through antenna).
Zeng disclose all of the subject matter as described above (Fig. 4, Fig. 5, paragraph [0009, 0013, 0014]) except for window function based on the channel length.
However, Kim in the same field of endeavor teaches the bandwidth (channel length) limit for windowing in both time and frequency domain to reduce the interference between the symbols (Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0033]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the bandwidth limit for windowing function as taught by Kim to modify the apparatus and method of Zeng to provide improved date rate for data communication with reduced interference (Kim - paragraph [0007, 0011]).

As to Claim 44, Zeng in view of Kim further disclose the method wherein an amount of interference between the modified symbol and a preceding modified symbol and/or a subsequent modified symbol is based on the property of window function (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014], where the various window function used for symbols (first, second, third, etc. – subsequent symbols) to improve the link quality of communication) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0033], where the bandwidth limit (channel length) for windowing function is adjusted to reduce interference between the transmission symbols (first, second, third, etc. – subsequent symbols with window function)). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 45, Zeng in view of Kim further disclose the method wherein the property of window function comprises at least one of a bandwidth and roll-off of the window function (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014], where the various window function used for symbols to improve the link quality of communication) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (channel length) and roll off factor is considered for windowing function to reduce interference between the transmission symbols). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 46, Zeng in view of Kim further disclose the method wherein applying the window function based on a truncating window function and wherein a bandwidth or roll-off rate of the truncating window function is based on the channel length (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028], where the various window function includes the Kaiser window function (truncating window function), square root raised cosine window function, etc. for symbols to improve the link quality of communication) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (channel length) and roll off factor is considered for windowing function to reduce interference between the transmission symbols). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 47, Zeng in view of Kim further disclose the method wherein the bandwidth or roll-off rate of the truncating window function is further based on a bandwidth of the transmission channel (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028], where the various window function includes the Kaiser window function (truncating window function), square root raised cosine window function, etc. for symbols to improve the link quality of communication) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (transmission channel length) and roll off factor is considered for windowing function to reduce interference between the transmission symbols). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 48, Zeng in view of Kim further disclose the method wherein the truncating window function comprises a Hanning, Blackman, or Kaiser window function (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028], where the various window function includes the Kaiser window function (truncating window function), square root raised cosine window function, etc. for symbols to improve the link quality of communication) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (transmission channel length) and roll off factor is considered for windowing function to reduce interference between the transmission symbols). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 49, Zeng in view of Kim further disclose the method wherein the window function comprises a rectangular or sinc function combined with the truncating window function (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028], where the various window function includes the rectangular window function, Kaiser window function (truncating window function), square root raised cosine (sinc) window function, etc. for symbols to improve the link quality of communication) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (transmission channel length) and roll off factor is considered for windowing function to reduce interference between the transmission symbols). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 50, Zeng in view of Kim further disclose the method wherein the window function comprises the since function multiplied with the truncating window function in the frequency domain (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028], where the various window function includes the rectangular window function, Kaiser window function (truncating window function), square root raised cosine (sinc) window function, etc. implemented in various forms (implicitly combined together) in frequency domain) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (transmission channel length) and roll off factor is considered for windowing function in both time and frequency domain to reduce interference between the transmission symbols). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 51, Zeng in view of Kim further disclose the method wherein a size of rectangular function or a bandwidth of the sinc function is based on the channel length (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028], where the various window function includes the rectangular window function, Kaiser window function (truncating window function), square root raised cosine (sinc) window function, etc.) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (transmission channel length) and roll off factor is adjusted for windowing function in both time and frequency domain to reduce interference between the transmission symbols). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 53, Zeng in view of Kim further disclose the method wherein a roll-off rate of the window function is higher for shorter channel length of the transmission channel (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028], where the various window function includes the rectangular window function, Kaiser window function (truncating window function), square root raised cosine (sinc) window function, etc.) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (transmission channel length) and roll off factor is adjusted (roll off is implicitly higher for shorter channel length compared with longer channel length) for windowing function to reduce interference between the transmission symbols). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 54, Zeng in view of Kim further disclose the method comprising determining the channel length based on a signal from a node to which the modified symbol is to be transmitted (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028, 0061], where the various window function is applied in the network nodes) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0009, 0020, 0025, 0031, 0032, 0033, 0038], abstract, where the pilot signal is used for channel information which implicitly used for modifying the symbols (modulation, windowing, date rate, etc.)). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to 55, Zeng in view of Kim further disclose the method comprising overlapping the modified symbol with a preceding modified symbol and/or a subsequent symbol (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014], where the various window function used for symbols (first, second, third, etc. – subsequent symbols) to improve the link quality of communication) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (channel length) and roll off factor for windowing function is adjusted to reduce interference (overlapping) between the transmission symbols (first, second, third, etc. – subsequent symbols with window function)). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to 56, Zeng in view of Kim further disclose the method comprising
applying a preceding window function to a preceding symbol to generate preceding modified symbol, wherein a property of the preceding window function is based on a channel length of a transmission channel over which the preceding modified symbol is to be transmitted  (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014], where the various window function used for symbols (first, second, third, etc. – subsequent and preceding symbols) to improve the link quality of communication) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (channel length) and roll off factor for windowing function is adjusted to reduce interference between the transmission symbols (first, second, third, etc. – subsequent and preceding symbols with window function)); and/or
applying a subsequent window function to a subsequent symbol to generate subsequent modified symbol, wherein a property of the subsequent window function is based on a channel length of a transmission channel over which the subsequent modified symbol is to be transmitted  (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014], where the various window function used for symbols (first, second, third, etc. – subsequent and preceding symbols) to improve the link quality of communication) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where the bandwidth limit (channel length) and roll off factor for windowing function is adjusted to reduce interference between the transmission symbols (first, second, third, etc. – subsequent and preceding symbols with window function))
The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claim 57, Zeng in view of Kim further disclose the method symbol comprises an Orthogonal Frequency Division Multiplexed (OFDM) symbol (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028, 0061], where the various window function is applied to OFDM symbols) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0009, 0020, 0025, 0031, 0032, 0033, 0038], where the window function applied to OFDM symbols). The suggestion/motivation is the same as that used in the rejection for claim 43.

As to Claims 58 and 60, Zeng in view of Kim further disclose the apparatus and method performed by a base station or a user equipment (Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0017, 0028, 0061], where the various window function is used in base station and user equipment) (Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0009, 0020, 0025, 0031, 0032, 0033, 0038], claim 9, where the transceiver are in base station and mobile station (UE)). The suggestion/motivation is the same as that used in the rejection for claim 43.



Claim 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PGPub. No. 20190222456 to Zeng et al. and U.S. PGPub. No. 20080117872 to Kim et al. in further view of U.S. PGPub. No. 20190029026 to Yun et al.
As to Claim 52, Zeng in view of Kim disclose the modified symbol with window function with channel response Zeng – Fig. 4, Fig. 5, paragraph [0009, 0013, 0014, 0028])(Kim – Fig. 1, Fig. 4, Fig. 8, Fig. 9, paragraph [0007, 0025, 0031, 0032, 0033], where filtering to reduce the interference and windowing in frequency domain with channel impulse response) except for the filtering.
However, it is well known in art to apply filtering for enhance the transmission signal. Also Yun in the same field of endeavor teaches the filtering the widow signal to further control the interference (Fig. 5, paragraph [0022, 0024, 0063]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the filtering as taught by Yun to modify the method of Zeng and Kim in order to enhance the controlling the interferences.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov